Exhibit 10.30

 

 [a1.jpg]

 

 

 

 

 

September 17, 2015

 

Ms. Emily C. Smith 

Via Email: emilysmith4@gmail.com

 

Re: Offer of Employment with ERI

 

Dear Ms. Smith,

 

We are pleased to offer you the full-time position with Energy Recovery, Inc.
(“ERI”) as Senior Director of Corporate Development, reporting to Joel Gay,
Chief Executive Officer, based out of the San Leandro office. Your technical
skills and work experience will provide a valuable addition to our team.

 

Start Date and Salary. We would like your employment with ERI to begin on
September 30, 2015. You will receive a bi-weekly salary of

$6, 923.08 (annualized $180,000.00), less deductions authorized or required by
law, which will be paid bi-weekly in accordance with the Company’s standard
payroll procedures.

    [a2.jpg]

Annual Incentive Plan. You will be eligible to participate in the Company’s
Annual Incentive Plan (“AIP”) in 2015, under which you will be eligible to
receive up to forty percent (40%) of your base salary for achieving performance
goals. Energy Recovery will guarantee your 2015 bonus of $72,000 which is
payable in March of 2016.

 

Sign-on Stock Option Grant. As part of this offer and subject to the approval of
the Company's Board of Directors or its Compensation Committee, you may be
granted an option to purchase fifty thousand (50,000) shares of ERI Common Stock
under the standard terms of the Company's Amended and Restated 2008 Equity
Incentive Plan. (This stock option grant has a fair market value of roughly
$100,000). The option will vest over four (4) years with twenty-five percent
(25%) of the shares vesting on the first anniversary of the vesting commencement
date, which will be the first day of your employment. After the first
anniversary of the vesting commencement date, one thirty-sixth (1/36th) of the
remaining shares will vest each month thereafter.

 

Sign-on Bonus. This offer includes a one-time sign-on bonus of $10,000.00,
subject to all mandated state and federal withholdings, to be paid to you on
your first paycheck after you commence your employment with ERI.

 

 

 

 

 



 

1717 Doolittle Drive

San Leandro

California 94577

United States

T +1 510.483.7370

F +1 510.483.7371

info@energyrecovery.com

energyrecovery.com

 

 
 

--------------------------------------------------------------------------------

 

 

[a1.jpg]

 

Long Term Incentive Plan. Subject to the approval and discretion of the
Company's Board of Directors or its Compensation Committee, each year you may be
granted an option to purchase shares of the Company's Common Stock under the
Company's 2008 Equity Incentive Plan with a fair market value targeted at
$50,000 based on stock option valuation. The exercise price per share will be
equal to the closing price on NASDAQ of a share of the Company’s common stock on
the day the Committee approves your grant, subject to the terms and conditions
of the 2008 Equity Incentive Plan or such other Plan the Board and shareholders
may approve.  

 

Change in Control Plan. Under this offer, you will also be named a Participant
in the Company’s Change in Control Plan (“CCP”), as amended. Per our plan all of
your options would vest immediately in the event there is a change of control as
that term is defined in the CCP.

 

[a2.jpg]

Benefits. As a full-time employee, you will be eligible to receive employee
benefits that include 17 days of paid-time-off that accrues each pay period;
medical, dental and vision insurance for you and your dependents; as well as
long-term disability and life insurance. Your eligibility to participate in
these programs will begin the first of the month following your date of hire.
Please note that the benefits program may change from time to time at the
Company’s discretion.

 

Relocation Expenses. ERI will pay for reasonable and customary relocation
expenses for you and your family for your move to California. If you choose to
resign from ERI for any reason within the first twelve (12) months of your
employment, you agree to return to ERI a pro-rata share of this relocation
payment. The pro-rata share to be returned shall be based on the number of
months remaining in the twelve month period at the time of resignation, divided
by 12. Further, you authorize ERI to collect the monies owed as a deduction on
your final pay check. Your move to the San Francisco Bay Area must be completed
no later than December 31, 2015.

 

 

Employment Status. Although your status may change, your employment with the
Company remains “at-will”, meaning that either you or the Company will be
entitled to terminate your employment at any time and for any reason, with or
without cause. Any contrary representations which may have been made to you are
superseded by this offer letter. In addition, although your job duties,
compensation, benefits, as well as the Company’s personnel policies and
procedures may change in the future, the “at-will” nature of your employment may
not be changed.

 

 

 

 

 

 

1717 Doolittle Drive

San Leandro

California 94577

United States

T +1 510.483.7370

F +1 510.483.7371

info@energyrecovery.com

energyrecovery.com

 

 
 

--------------------------------------------------------------------------------

 

  

 [a1.jpg]

Please note that this offer is conditional upon your ability to present
employment eligibility and properly complete the Form I-9 by the third work day
after your date of hire as required by the Immigration Reform & Control Act of
1986. A copy of the form will be provided to you.



 

Background & Reference Checks. It is ERI policy to conduct background, drug, and
professional reference checks prior to employment. This offer is contingent upon
positive results of both the basic background check (Background Authorization
Form attached) and professional reference checks. This offer is also contingent
upon your successfully passing a pre-employment drug test in accordance with
ERI’s Drug-Free Workplace Policy.

 

 

Please accept this offer of employment as of the start date set forth above by
signing your name and setting forth the agreed start date below. Then return
this letter to me by email or fax by September 21, 2015. If your acceptance is
not received by this date, we shall assume that you have declined the offer and
it shall be null and void. Please call me if you have any questions regarding
the information outlined herein.

 

[a2.jpg]

Very truly yours,

 

 

/s/ Andrew B. Stroud, Jr.

Andrew B. Stroud, Jr.

VP of Human Resources

 

 

Signed Acceptance:              /s/ Emily Smith      

 

 

 

Start Date:                September 30, 2015                         

 

 

 

 

﻿

 

1717 Doolittle Drive

San Leandro

California 94577

United States

T +1 510.483.7370

F +1 510.483.7371

info@energyrecovery.com

energyrecovery.com

  